Name: Council Regulation (EEC) No 1199/90 of 7 May 1990 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons and amending the rules for applying the intervention threshold for lemons
 Type: Regulation
 Subject Matter: prices;  foodstuff;  trade policy;  plant product;  civil law;  agri-foodstuffs
 Date Published: nan

 11 . 5 . 90 Official Journal of the European Communities No L 119 / 61 COUNCIL REGULATION (EEC) No 1199 /90 of 7 May 1990 amending Regulation (EEC) No 1035 /77 laying down special measures to encourage the marketing of products processed from lemons and amending the rules for applying the intervention threshold for lemons Whereas , in order to ensure that the intervention threshold for lemons is effective , the rules for applying that threshold should be amended to take account of quantities delivered for processing as a result of the amendments introduced by this Regulation in the system of aid for the processing of lemons , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act ofAccession of Spain and Portugal , and in particular Articles 89 (2 ) and 234 (3 ) thereof, Having regard to the proposal from the Commission^ 1 ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Council Regulation (EEC) No 1035 / 77 ( 4 ), as last amended by Regulation (EEC) No 1124 / 89 ( 5 ), lays down special measures to encourage the marketing of products processed from lemons by means of contracts ensuring regular supplies to the processing industries at a minimum price to be paid to the producer for the raw materials ; Whereas , pursuant to Articles 16 (4 ), 18 ' ( 1 ) and 19 ( 1 ) of Council Regulation (EEC) No 1035 /72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( 6), as last amended by Regulation (EEC) No 1193 / 90 ( 7 ), the withdrawal price for lemons is that of the product in bulk in a means of transport , mixed sizings ; whereas the minimum price applying for a marketing year should be calculated on the basis of the average withdrawal price for that marketing year ; Whereas , in order to encourage producers to deliver their products for processing rather than withdrawal , the minimum price should be fixed at 105% of the average withdrawal price ; whereas , however , that adjustment should be made progressively during the two forthcomingmarketing years in the Community of Ten and during the three forthcoming marketing years in Spain ; Article 1 Article 1 ( 3 ) of Regulation (EEC) No 1035 /77 is hereby replaced by the following : '3 . A minimum price to be paid to producers by processors for deliveries under contracts shall be fixed . That minimum price shall be fixed before the start of each marketing year . It shall be equal to :  120% of the average withdrawal price calculated in accordance with the first indent ofArticle 18 ( 1 ) ( a ) of Regulation (EEC) No 1035 / 72 for the 1990 / 91 marketing year ,  105 % of the average withdrawal price calculated in accordance with abovementioned Article 1 8 , from the 1991 / 92 marketing year .' However , in Spain the minimum price shall be equal to :  155% of the average withdrawal price calculated in accordance with the first indent of Article 18 ( 1 ) ( a ) of Regulation 1035 / 72 for the 1990 / 91 marketing year ,  130% of the average withdrawal price calculated in accordance with the abovementioned Article 18 for the 1991 / 92 marketing year,  105% of the average withdrawal price calculated in accordance with the abovementioned Article 18 , from the 1992 / 93 marketing year . ( ») OJ No C 49 , 28 . 2 . 1990 , p. 80 . ( 2 ) OJ No C 96 , 17 . 4 . 1990 . ( 3 ) OJ No C 112 , 7 . 5 . 1990 , p . 34 . ( 4 ) OJ No L 125 , 19 . 5 . 1977 , p . 3 . ( 5 ) OJ No L 118 , 29 . 4 . 1989 , p. 28 . Article 2 Quantities of lemons delivered for processing under Regulation (EEC) No 1035 /77 shall be added to the ( 6 ) OJ No 1 118 , 20 . 5 . 1972 , p . 1 . ( 7 ) See page 43 of this Official Journal No L 119 / 62 Official Journal of the European Communities 11 . 5 . 90 quantities bought in for the purposes of assessing the overrun in the intervention threshold fixed for that product pursuant to Article 16b of Regulation (EEC ) No 1035 /72 . To that end, the threshold shall be increased by a quantity equal to the average quantities of lemons delivered for processing during the 1984/ 85 to 1988 / 89 marketing years and paid for at a price at least equal to the minimum price . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1990 / 91 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 . May 1990 . For the Council The President G. COLLINS